                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

CAROL A. WILSON, et al.,

                        Plaintiffs,

        v.                                           Civil Action 2:17-cv-1071
                                                     Magistrate Judge Jolson
EBONY CONSTRUCTION LLC,

                        Defendant.


                                      OPINION AND ORDER

        This matter, in which the parties have consented to the jurisdiction of the Magistrate Judge

pursuant to 28 U.S.C. § 636(c), is before the Court on Defendant’s Motion for Leave to File an

Amended Answer and Defenses and Counterclaims (“Motion for Leave to Amend”) (Doc. 14) and

its Motion for Fed. R. Civ. P. 56(d) Relief (“Rule 56(d) Motion”) (Doc. 23). For the reasons that

follow, the Motion for Leave to Amend (Doc. 14) is GRANTED and the Rule 56(d) Motion (Doc.

23) is GRANTED in part.

I.      BACKGROUND

        Plaintiffs are the Administrator and Trustees of jointly administered, multiemployer fringe

benefit programs established for the benefit of employees who perform work pursuant to collective

bargaining agreements with the International Union of Operating Engineers, Local Nos. 18, 18A

and 18B (the “Union”). (Doc. 1 at ¶¶ 2, 9). The Administrator of the Funds is Plaintiff Carol A.

Wilson. (Id. ¶ 2). Plaintiffs brought suit against Defendant Ebony Construction Co. (“Ebony”),

alleging that Defendant failed to pay a significant amount of fringe benefit contributions owed

under the collective bargaining agreement. (Id. at ¶¶ 6–8). Plaintiffs filed suit under the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1132(a)(3) and 1145, to recover these

contributions. (Id. at ¶ 1).
       Under the current scheduling order, discovery closes on October 12, 2018, and dispositive

motions are due November 15, 2018. (Doc. 13). On July 7, 2018, Defendant filed its Motion for

Leave to Amend. (Doc. 14). Plaintiffs opposed that Motion on July 27, 2018 (Doc. 17), and

Defendant filed a Reply (Doc. 22). On July 27, 2018, Plaintiffs filed a Motion for Summary

Judgment. (Doc. 16). Rather than filing an opposition, Defendant filed a Motion for Rule 56(d)

relief, seeking “additional time to complete discovery before responding to Plaintiffs’ Motion for

Summary Judgment in order to complete written discovery and conduct depositions.” (Doc. 23).

Plaintiffs opposed the Rule 56(d) Motion (Doc. 24), and Defendant filed a Reply (Doc. 25). Thus,

both Motions are now ripe for review.

II.    MOTION FOR LEAVE TO AMEND (Doc. 14)

       Defendant seeks leave from this Court to amend its answer, defenses and counterclaims,

alleging, specifically, that the Funds are wrongfully diverting its monthly benefit contributions to

the amounts currently disputed in this action. (See generally Doc. 14).

       A. Standard

       Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that when a party seeks

leave of court to file an amended pleading, “[t]he court should freely give leave when justice so

requires.” However, “[o]nce a scheduling order’s deadline passes, a [party] first must show good

cause under Rule 16(b) for failure earlier to seek leave to amend before a court will consider

whether amendment is proper under Rule 15(a).” Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir.

2003). “Rule 16, in other words, prescribes the time by which any motion for leave to amend must

be filed; Rule 15 provides guidance to the courts on deciding the merits of timely motions.” Cooke

v. AT&T Corp., No. 2:05-CV-374, 2007 WL 188568, at *1 (S.D. Ohio Jan. 22, 2007). This rule,

which allows a liberal policy in favor in favor of granting amendments, “reinforce[s] the principle



                                                 2
that cases ‘should be tried on their merits rather than the technicalities of pleadings.’” Inge v. Rock

Finan. Corp., 388 F.3d 930, 936 (6th Cir. 2004) (quoting Moore v. City of Paducah, 790 F.2d 557,

559 (6th Cir. 1986)). Thus, the trial court enjoys broad discretion in deciding motions for leave to

amend. See Gen. Elec. Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990). In exercising

its discretion, the trial court may consider such factors as “undue delay, bad faith or dilatory motive

on the part of a movant, repeated failures to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of

the amendment.” Foman v. Davis, 371 U.S. 178, 183 (1962). Relevant here, “[a]t this stage of

the litigation, the Court is charged with determining whether the futility of an amendment is so

obvious that it should be disallowed.” Bear v. Delaware Cnty., Ohio, No. 2:14-CV-43, 2015 WL

1954451, at *3 (S.D. Ohio Apr. 28, 2015).

       Here, the parties dispute the deadline by which a party needed to seek leave to amend.

Defendant proposed the parties’ current case schedule (Doc. 12), which provides that “[a]ny

motion to amend the pleadings or join additional parties shall be filed on July 7, 2018. (See id. at

¶ 7). The Court adopted this case schedule. (Doc. 13). However, Defendant filed its Motion for

Leave to Amend two days late, on July 9, 2018. (Doc. 14). Defendant explains that it filed its

Motion on the Monday following the Saturday deadline “due to an innocent, but mistaken

application of [Fed. R. Civ. P.] 6(a)(1)(C) to automatically treat its Saturday deadline as extended

to Monday.” (Doc. 22 at 3). The Court gives Defendant the benefit of the doubt and views its

misunderstanding as “excusable neglect” under Fed. R. Civ. P. 6(b). Accordingly, the Court treats

Defendant’s Motion as if timely filed and applies Fed. R. Civ. P. 15(a)’s liberal standard for

amendment.




                                                  3
       B. Discussion

       In reviewing their briefing on this matter, the Court finds that the parties rely on opposing

interpretations of the operative contracts and starkly different perceptions of the critical facts at

issue. For example, Defendant contends that “Plaintiff-Funds are attempting to circumvent the

judicial process in this case by wrongfully diverting Ebony Construction’s current monthly benefit

contributions and applying those contributions to the amounts that the Funds claim Ebony

Construction owes them in this lawsuit, which are disputed.” (Doc. 14 at 1). Plaintiffs respond

that ERISA preempts such counterclaims, and that the Funds “have discretion to determine

allocation of contributions as ERISA fiduciaries.” (Doc. 17 at 4–7 (citing Bunn Enterprises, Inc.

v. Ohio Operating Engineers Fringe Ben. Programs, 7 F. Supp. 3d 752 (S.D. Ohio 2014), aff’d

606 F. App’x 798 (6th Cir. 2015))). Thus, Plaintiffs argue, amendment is futile. In contrast,

Defendant asserts that ERISA is silent on this matter but that federal law recognizes a common

law claim for restitution of overpayments made to multiemployer plans. (See Doc. 22 at 10 (citing

Trustees of Painters Union Deposit Fund v. Interior/Exterior Specialist Co., 371 F. App’x 654

(6th Cir. 2010))).

       It may well be the case that ERISA preempts Defendant’s proposed counterclaims.

However, given the parties’ opposing characterizations of the contracts and applicable law at issue,

the Court cannot conclude at this stage, that the futility of Defendant’s amendment “is so obvious

that it should be disallowed.” Bear, 2015 WL 1954451, at *3. Accordingly, the Court GRANTS

Defendant’s Motion for Leave to Amend (Doc. 14).

III.   RULE 56(D) MOTION (Doc. 23)

       Defendant has also moved for relief under Fed. R. Civ. P. 56(d), alleging that it must have

an opportunity to complete discovery to respond sufficiently to Plaintiffs’ summary judgment



                                                 4
motion. (See generally Doc. 23). As set forth below, the Court finds that Defendant has met its

burden under Rule 56(d) and accordingly allows Defendant to pursue discovery before responding

to Plaintiffs’ summary judgment motion.

       A. Standard

       Rule 56(d) of the Federal Rules of Civil Procedure establishes the proper procedure when

a party asserts that additional discovery is necessary to respond to a motion for summary judgment:

       When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by affidavit
       or declaration that, for specified reasons, it cannot present facts essential to justify
       its opposition, the court may:

       (1) defer considering the motion or deny it;
       (2) allow time to obtain affidavits or declarations or to take discovery; or
       (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d). “Rule 56(d) is intended to provide a mechanism for the parties and the court

‘to give effect to the well-established principle that the plaintiff must receive a full opportunity to

conduct discovery to be able to successfully defeat a motion for summary judgment.’” Chubb

Custom Ins. Co. v. Grange Mut. Cas. Co., No. 2:07-CV-1285, 2012 WL 1340369, at *2 (S.D. Ohio

April 17, 2012) (quoting Cardinal v. Metrish, 564 F.3d 794, 797 (6th Cir. 2009)). “Likewise, it is

improper to grant summary judgment if [the party seeking Rule 56(d) relief] is given an insufficient

opportunity for discovery.” Dish Network LLC v. Fun Dish Inc., No. 1:08-CV-1540, 2011 WL

13130841, at *3 (N.D. Ohio Aug. 12, 2011) (citing White’s Landing Fisheries, Inc. v. Bucholzer,

29 F.3d 229, 231–232 (6th Cir. 1994)).

       As for the required affidavit or declaration, it must “‘indicate to the district court [the

party’s] need for discovery, what material facts [the party] hopes to uncover, and why [the party]

has not previously discovered the information.’” Clifford v. Church Mut. Ins. Co., No. 2:13-CV-

853, 2014 WL 5529664, at *2 (S.D. Ohio Nov. 3, 2014) (alterations in original) (quoting Cacevic



                                                  5
v. City of Hazel Park, 226 F.3d 483, 488 (6th Cir. 2000)). “The Sixth Circuit has held that it is not

an abuse of discretion for the district court to deny the Rule 56 request for discovery when the

party ‘makes only general and conclusory statements [ ] regarding the need for more discovery

and does not show how an extension of time would have allowed information related to the truth

or falsity of the [claim] to be discovered.’” Snow v. Kemp, No. 10-2363-STA-CGC, 2011 WL

345864, at *1 (W.D. Tenn. Feb. 2, 2011) (second alteration in original) (quoting Ironside v. Simi

Valley Hosp., 188 F.3d 350, 354 (6th Cir. 1999)).

       Where, as here, the party seeking relief under Rule 56(d) has complied with the Rule’s

procedural requirements, “the Sixth Circuit has provided guidance as to the factors a court should

evaluate in considering whether to permit the requested discovery.” Cressend v. Waugh, No. 2:09-

CV-01060, 2011 WL 883059, at *2 (S.D. Ohio Mar. 11, 2011) (citing CenTra, Inc. v. Estrin, 538

F.3d 402, 420 (6th Cir. 2008)).

       These factors include (1) when the [party seeking discovery] learned of the issue
       that is the subject of the desired discovery; (2) whether the desired discovery would
       . . . change[] the ruling . . . ; (3) how long the discovery period has lasted; (4)
       whether the [party seeking discovery] was dilatory in its discovery efforts; and (5)
       whether the [party moving for summary judgment] was responsive to discovery
       requests.

Id. (alterations in original) (internal quotation marks omitted) (citing Plott v. Gen. Motors Corp.,

71 F.3d 1190, 1196–97 (6th Cir. 1995)). Relevant here, the Sixth Circuit has made clear that “[i]f

the [party seeking relief under Rule 56(d)] has not ‘receive[d] a full opportunity to conduct

discovery,’ denial of that party’s Rule 56(d) motion and ruling on a summary judgment motion

would likely constitute an abuse of discretion.” Id. (second alteration in original) (quoting Ball v.

Union Carbide Corp., 385 F.3d 713, 719 (6th Cir. 2004)).




                                                 6
       B. The Discovery at Issue

       Defendant argues that it requires numerous pieces of discovery before it can respond fully

to Plaintiffs’ summary judgment motion. (See generally Doc. 23). The Court places the discovery

into three categories. First, Defendant contends it is entitled to discovery regarding the Funds’

“oldest outstanding balance policy,” arguing that Plaintiffs “seek damages based on [the policy].”

(Id. at 13). Defendant’s request for this policy and Plaintiffs’ response provides:

            5. All documents reflecting on, referring to, or relating to Plaintiffs’ policy to
               credit contributions towards the oldest outstanding amounts due as claimed
               in the Funds’ letter dated May 14, 2018 to Andrew J. Marton.

               Response: Objection. Request seeks production of documents not relevant
               to any of Plaintiffs’ claims or Defendants’ defenses. Any policy of the
               funds regarding application of contributions to outstanding amounts is of no
               significance to whether [sic] Defendant is currently obliged to make the
               alleged contributions owed to the funds pursuant to the CBA.

(Doc. 23-9 at 4). Defendant maintains that “[t]he Funds’ assertion that this document request is

irrelevant cannot be reconciled with the fact that the Funds attached an affidavit of their

Administrator specifically referring to and relying on that very policy.” (Doc. 23 at 13–14 (citing

Doc. 16-1 at ¶ 7 (“Per the policy of the Funds, these January-May 2018 payment amounts were

applied to the older delinquent contributions found in the September 20, 2017 audit first, which

resulted in amounts due for January-May 2018 to remain unpaid.”))).

       Second, Defendant seeks an audit conducted on July 10, 2018, which Plaintiffs originally

refused to produce, arguing that it was irrelevant. (See id. at 14 (citing Doc. 23-10 at 6)). It

appears, however, that Plaintiffs recently produced the requested audit on September 4, 2018. (See

Doc. 24 at 2 n.1; Doc. 25 at 3). While Defendant takes issue with Plaintiffs’ delay in producing

the audit (see Doc. 25 at 7–8), the Court finds that this discovery dispute has been sufficiently

resolved.



                                                  7
       Third, Defendant alleges that Plaintiffs “refused to provide other documents critical to

conducting depositions in this case and ultimately responding to a Motion for Summary

Judgment.” (Doc. 23 at 15). Defendant asserts that the Funds refused to provide:

       •   Documents exchanged between the Funds and Ebony Construction in response
           to document requests 2 and 3;
       •   The Funds’ correspondence regarding Ebony Construction that the Funds had
           with labor organizations or other multiemployer plans in response to document
           requests 6 and 7;
       •   The Funds’ correspondence with Ebony Construction’s employees in response
           to document request 8; the Funds’ bylaws, rules and regulations, reciprocal
           agreements, and resolutions pertaining to operation of the plans in response to
           document request 13;
       •   The Funds’ trustee minutes in response to document request 14; and
       •   Communications between the Funds and Ebony Construction in response to
           document request 29.

(Id. at 15–16 (citing Docs. 23-1, 23-9)).

       Plaintiffs respond that “[n]one of the Discovery will address the question of whether

[Defendant] owed the delinquent contributions alleged.” (Doc. 24 at 3). Plaintiffs emphasize that

Section 515 of ERISA curbs Defendant’s attempt to raise “‘unrelated’ and ‘extraneous’ defenses,

i.e., those relying on facts established by extrinsic documents or information.” (Id. (quoting Kaiser

Steel Corp. v. Mullins, 455 U.S. 72, 88 (1982))). Plaintiffs also assert that the Collective

Bargaining Agreement is unambiguous, and, therefore, the requested discovery is inadmissible

extrinsic evidence. (See id. at 4–9).

       C. Analysis

       As noted, supra, Defendant must clear a procedural hurdle and then, on balance, satisfy the

Plott factors. As set forth below, the Court finds Defendant has met its burden under Rule 56(d)

and is entitled to further discovery before responding to Plaintiffs’ summary judgment motion.




                                                 8
               1. Defendant’s Affidavit

       As a threshold matter, Defendant has complied with the technical requirements of Rule

56(d) by filing a motion setting forth the specific information it needs to respond to Plaintiffs’

summary judgment motion. In other words, Defendant’s motion properly “demonstrate[s] [its]

need for further discovery with particularity.” Williams v. Goodyear Tire & Rubber Co., No. 11-

2-35-STA, 2012 WL 1228860, at *3 (W.D. Tenn. Apr. 11, 2012). The Court does not find—nor

do Plaintiffs argue—that Defendant’s Rule 56(d) Motion “‘makes only general and conclusory

statements [] regarding the need for more discovery.’” Cacevic, 226 F.3d at 488 (quoting Ironside,

188 F.3d at 354).     To the contrary, Defendant’s Motion describes the discovery it seeks,

specifically articulates the basis for its request, and provides a comprehensive explanation of the

discovery’s necessity. Accordingly, Defendant has cleared Rule 56(d)’s procedural hurdle.

               2. The Plott Factors

       Having found that Defendant has satisfied the procedural requirements of Rule 56(d), the

Court now turns to the five factors from Plott v. Gen. Motors Corp. See Cressend, 2011 WL

883059, at *2 (citing CenTra, Inc., 538 F.3d at 420). Considering the Plott factors in their entirety,

the weight favors granting relief under Rule 56(d) for additional discovery. See, e.g., Brooks v.

Sanofi-Aventis U.S., LLC, No. 2:14-CV-976, 2015 WL 4399617, at *3 (S.D. Ohio July 17, 2015)

(granting Rule 56(d) relief after finding that two of the five Plott factors weighed clearly in favor

of relief and noting that, on balance, the weight of the factors permitted additional discovery).

                       i. Timeliness and Diligence

       The Sixth Circuit has made clear that “[t]he main inquiry in assessing a request under Rule

56(d) is ‘whether the moving party was diligent in pursuing discovery.’” Bailey v. Sperry Van

Ness/R.M. Moore, LLC, No. 3:16-CV-128, 2016 WL 4250328, at *1 (E.D. Tenn. Aug. 10, 2016)



                                                  9
(quoting F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 623 (6th Cir. 2014)). Indeed, three of

the five Plott factors hinge on issues of timeliness and diligence: (1) when the party seeking

discovery learned of the issue that is the subject of the desired discovery; (2) how long the

discovery period has lasted; and (3) whether the party seeking discovery was dilatory in its

discovery efforts. See Plott, 71 F.3d at 1196–97. Notably, Plaintiffs do not dispute the importance

of timeliness, nor do they argue that Defendant displayed a lack of diligence in its discovery efforts.

       In weighing the Plott timeliness factors as a whole, the Court is particularly mindful of the

early juncture of these proceedings. Discovery has not yet closed, and in fact, Plaintiffs moved

for summary judgment approximately two-and-a-half months before the close of discovery. At

this early juncture, the Court is wary to put the proverbial cart before the horse and rule on

Plaintiffs’ summary judgment motion. Indeed, “[t]he Sixth Circuit has admonished district courts

that ‘summary judgment should not ordinarily be granted before discovery has been completed.’”

Dish Network LLC, 2011 WL 13130841, at *4 (quoting Tarleton v. Meharry Med. Coll., 717 F.2d

1523, 1535 (6th Cir. 1983)). Under these circumstances, the three Plott timeliness factors weigh

heavily in favor of granting Defendant’s request to pursue discovery before responding to

Plaintiffs’ summary judgment motion.

       Turning to the first timeliness factor—when Defendant learned of the issue that is the

subject of the desired discovery—the Court finds that this factor weighs strongly in favor of Rule

56(d) relief. This is not a situation where Defendant knew about the discovery it sought and failed

to take advantage of discovery. Nor do Plaintiffs make this argument. See, e.g., Miller v. Delaware

Cty. Comm’rs, No. 2:13-CV-501, 2015 WL 2194789, at *3 (S.D. Ohio May 11, 2015) (denying

Rule 56(d) relief in part because plaintiffs knew about the discovery at issue but waited nearly ten

months to conduct discovery). Here, Defendant timely requested the discovery at issue, but is



                                                  10
dissatisfied with Plaintiffs’ responses. (See generally Docs. 23, 25). Accordingly, the first

timeliness factor weighs in favor of allowing Defendant to complete discovery.

        As for the second timeliness factor—how long the discovery period has lasted—the Court

again notes the early stage of these proceedings. Rule 56(d) “recogni[zes] that a party should not

be forced to respond to a motion for summary judgment without a reasonable opportunity to obtain

evidence it needs to defeat a motion.” Bailey, 2016 WL 4520328, at *2 (citing McKinley v. City

of Mansfield, 404 F.3d 418, 443 (6th Cir. 2005)); see also Cressend, 2011 WL 883059 at *2 (“If

the [party seeking Rule 56(d) relief] has not ‘receive[d] a full opportunity to conduct discovery,’

denial of that party’s Rule 56(d) motion and a ruling on a summary judgment motion would likely

constitute an abuse of discretion.”) (second alteration in original) (quoting Ball, 385 F.3d at 719);

Siggers v. Campbell, 652 F.3d 681, 697 (6th Cir. 2011) (finding district court abused its discretion

in denying plaintiff’s motion to delay consideration of summary judgment motions in order to

obtain more discovery). Notably, Plaintiffs do not argue that Defendant has failed to pursue

discovery diligently. And, considering the early stage in the proceedings, the Court’s decision to

allow Defendant the opportunity to pursue discovery before responding to Plaintiff’s summary

judgment motion will not delay trial or otherwise prejudice Plaintiffs. See, e.g., Williams, 2012

WL 1228860 at *4 (noting that, because the court continued the trial date, an opportunity for

additional discovery would not prejudice plaintiff). Thus, considering that discovery has not yet

closed, the Court finds that the second Plott timeliness factor weighs significantly in favor of

granting Rule 56(d) relief.

       Turning to the final Plott timeliness factor—whether the party seeking discovery was

dilatory in its discovery efforts—the Court does not have any evidence—nor do Plaintiffs put forth

any evidence—that Defendant purposefully delayed discovery. This is not, for example, a case in



                                                 11
which there were “ample opportunities for parties to conduct discovery beforehand” or where “the

need for additional information is attributable to the party’s own lack of diligence during the

discovery period.” Peltier v. Macomb Cty., Mich., No. 10-CV-10796, 2011 WL 3320743, at *2

(E.D. Mich. Aug. 2, 2011) (quotations and citations omitted). See, e.g., Siler v. Webber, 443 F.

App’x 50, 56 (6th Cir. 2011) (holding that plaintiffs were dilatory when they had six months,

including four separate extensions of time, to prepare their summary judgment response); Tate v.

Boeing Helicopters, 140 F.3d 654, 661 (6th Cir. 1998) (holding that plaintiffs were dilatory when

the complaint was filed roughly four and one-half years before the district court issued its order of

summary judgment). The Court does not find that Defendant filed its Rule 56(d) Motion in bad

faith or that it somehow delayed discovery. Rather, Defendant timely served its requests for the

discovery at issue and has timely asserted its dissatisfaction with Plaintiffs’ discovery responses

and its alleged need for that discovery. Because the Court finds that Defendant was not dilatory

in its discovery efforts, the final Plott timeliness factor also weighs strongly in favor of Rule 56(d)

relief.

                        ii. Relevance of Requested Discovery

          The Court now turns to whether the desired discovery would change the Court’s summary

judgment ruling and whether the party moving for summary judgment was responsive to discovery

requests. See Plott, 71 F.3d at 1196–97. First, in assessing whether the requested discovery would

affect this Court’s ruling, the Court finds that the evidence Defendant seeks “at least . . . ha[s] the

potential to materially influence the Court’s summary judgment determination.” Ashley Furniture

Indus. Inc. v. Am. Signature, Inc., No. 2:11-CV-00427, 2011 WL 4383594, at *4 (S.D. Ohio Sept.

19, 2011). In other words, the requested discovery is not wholly “‘irrelevant to the underlying

issues to be decided.’” Gonzalez v. Great Am. Ins. Co., No. 3:17-CV-293-TBR, 2018 WL 660639,



                                                  12
at *4 (W.D. Ky. Feb. 1, 2018) (quoting Brown v. Tax Ease Lien Servicing, LLC, No. 3:15-CV-

208-CRS, 2017 WL 6940734, at *9 (W.D. Ky. May 25, 2017)).

        To be sure, the parties disagree as to the ultimate admissibility of the discovery at issue.

However, at this juncture, the Court must simply decide whether the evidence “might” influence

the court’s perception of a genuine factual dispute. Dobbins v. Craycraft, 423 F. App’x 550, 554

(6th Cir. 2011) (emphasis added) (holding that district court abused its discretion in both denying

Rule 56(d) relief and granting summary judgment motion). Therefore, even if the Court has not

established that the discovery would change the ultimate outcome, the Court may still permit

discovery under Rule 56(d) so that the parties may “develop the relevant facts.” Malibu Boats,

LLC v. Mastercraft Boat Co., LLC, No. 3:15-CV-276-TAV-HBG, 2016 WL 589691, at *6 (E.D.

Tenn. Feb. 11, 2016). Said differently, the Court is not required to reach the parties’ arguments

on the merits at this time. See, e.g., Kras v. Conifer Ins. Co., No. 2:16-CV-224-JD-JEM, 2016 WL

6893686, at *8 (N.D. Ind. Nov. 23, 2016), reconsideration denied, No. 2:16-CV-224-JD-JEM,

2017 WL 65311 (N.D. Ind. Jan. 6, 2017) (granting Rule 56(d) relief and allowing additional

discovery despite the fact that the court had yet to rule on the parties’ interpretation of the contract

at issue); Cent. Contracting, Inc. v. Kenny Const. Co., No. 11 C 9175, 2012 WL 832842, at *4

(N.D. Ill. Mar. 12, 2012) (same). See also Graf v. Resilience Capital Partners, LLC, No. 1:12-

CV-2278, 2013 WL 12110251, at *2 (N.D. Ohio Nov. 26, 2013) (refraining from reaching the

merits until plaintiff had an opportunity to conclude discovery efforts). In sum, this factor tilts

slightly in Defendant’s favor.

                        iii. Plaintiffs’ Responsiveness to Discovery Requests

        Because the first four Plott factors weigh, on balance, in favor of granting relief under Rule

56(d), the Court need not reach the final Plott factor regarding whether Plaintiffs were responsive



                                                  13
to discovery requests. In any event, the Court—based on the parties’ briefing alone—is not in a

position to determine whether Plaintiffs have or have not been responsive to Defendant’s discovery

requests. And, for the purposes of resolving Defendant’s Rule 56(d) Motion, the Court is not

required to resolve whether Defendant is in fact entitled to all the discovery it seeks. See, e.g.,

Ashley Furniture Indus. Inc., 2011 WL 4383594 at *5 (“Recognizing the interests of judicial

restraint and economy, the Court has purposefully refrained at this time from reaching discovery

issues beyond its Rule 56(d) determination.”).

       Regarding their specific discovery disputes, the parties are DIRECTED to continue to

meet and confer. The Court notes, however, that ERISA establishes a procedure to “streamline[]

the process for collecting delinquent contributions to ERISA plans from employers by limiting

‘unrelated’ and ‘extraneous’ defenses.” Orrand v. Scassa Asphalt Inc., 794 F.3d 556, 562 (6th

Cir. 2015) (quoting Kaiser Steel Corp. v. Mullins, 455 U.S. 72, 88 (1982)). Indeed, “Congress

adopted § 515 [of ERISA] because ‘simple collection actions brought by plan trustees ha[d] been

converted into lengthy, costly and complex litigation concerning claims and defenses unrelated to

the employer’s promise and the plans’ entitlement to the contributions, and steps [were required]

to simplify delinquency collection.’” Id. (alterations in original) (quoting Kaiser Steel Corp., 455

U.S. at 87). Therefore, while the Court finds that Defendant has met its burden under Rule 56(d),

the Court equally notes that it will follow Sixth Circuit law in this ERISA case. See Lipker v. AK

Steel Corp., 698 F.3d 923, 928 (6th Cir. 2012) (“When interpreting ERISA plan provisions, general

principles of contract law apply”); Wilson v. Bridge Overlay Sys., 129 F. Supp. 3d 560, 575 (S.D.

Ohio 2015) (citations omitted) (“The Sixth Circuit has consistently stated that extrinsic evidence

should only be admitted after a provision has been found to be ambiguous.”).




                                                 14
    IV.       CONCLUSION

          For the above reasons, Defendant’s Motion for Leave to Amend (Doc. 14) is GRANTED.

Further, Defendant’s Rule 56(d) Motion (Doc. 23) is GRANTED in part to the extent that

discovery is appropriate before resolving Plaintiffs’ pending summary judgment motion. As

noted, however, the Court is not defining the parameters of permissible discovery at this time.

Instead, the parties are DIRECTED to work together to resolve discovery disputes informally

before seeking judicial intervention. If unable to resolve their discovery disputes by October 16,

2018, the parties shall file a joint status report regarding the specific disputes.

          Given this procedural posture, the discovery deadline in this matter is EXTENDED from

October 12, 2018 to November 9, 2018. The Court intends to extend other deadlines in this case

as well, and, to that end, the parties are DIRECTED to submit a proposed case schedule by

October 16, 2018.

          IT IS SO ORDERED.



Date: October 2, 2018                                   /s/ Kimberly A. Jolson
                                                        KIMBERLY A. JOLSON
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  15
